Title: Feby. 10th. 1763.
From: Adams, John
To: 


       Belcher v. Hunt. This is an Action of Trover, for converting shingles to Hunts Use. The shingles were cutt upon Land which Jonathan White claims and has possessed for 20 Years.
       There is a Question to be determined by the Court previously to the Tryal of his Action, vizt. whether a Title to Land can be given in Evidence, in the Tryal of these Actions of Trover.
       Multa conceduntur per Obliquum quae non conceduntur de directo. 6. Rep. 47. Debitum et Contractus sunt nullius Loci. 2. Inst. 231.
      